Citation Nr: 1220725	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  06-36 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1960 to November 1962; from January 1963 to September 1966; and from January 1969 to January 1986.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In April 2009, the appellant testified at a Board videoconference hearing.  In May 2009 and May 2011, the Board remanded the matter for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Neither the appellant nor his representative has argued otherwise.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A psychiatric disability, including PTSD, was not present during the appellant's active service or manifest to a compensable degree within the first post-service year and the most probative evidence indicates that the appellant does not currently have any acquired psychiatric disability, including PTSD, which is causally related to his active service or any incident therein.  



CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not incurred in active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In October 2005 and December 2005 letters issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

In March 2006, the RO provided the appellant a letter for the express purpose of complying wit the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this letter, the RO has reconsidered the appellant's claim, most recently in the March 2012 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

In addition to these notification letters, in a conference held in connection with the April 2009 Board hearing, the issue on appeal was discussed with the appellant and his representative who acknowledged full understanding of all matters discussed.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

The appellant has also been afforded a VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the examination is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records as well as an extensive clinical evaluation.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the appellant nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records are negative for complaints or findings of a psychiatric disability, including PTSD.

In February 1977 and May 1983, the appellant completed reports of medical history on which he denied having or ever having had frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  Psychiatric evaluation was normal on both occasions.  

At his December 1985 military retirement medical examination, the appellant again denied having or every having had frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  Psychiatric evaluation was again normal.  

The appellant's service personnel records show that he served in Vietnam from August 1970 to January 1972.  He was awarded an Army Commendation Medal for meritorious achievement in connection with his participation in military operations against a hostile enemy force from January to February 1971.  

In February 1986, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  His application, however, is silent for mention of a psychiatric disability.  Medical evidence assembled in connection with the claim is similarly negative for findings of a psychiatric disability.  This evidence includes a March 1986 VA examination report noting that the appellant's neuropsychiatric system was examined at that time and determined to be normal.

In August 2005, the appellant submitted a claim of service connection for multiple additional disabilities, including PTSD.  

In March 2006, the appellant responded to the RO's request for information regarding his PTSD stressors.  The appellant reported that during his tour of duty in Vietnam, "Lt. Green" was killed by friendly fire.  He indicated that images of Lt. Green had been in his memory for years and had caused him mental distress.  

In support of the appellant's claim, the RO obtained VA clinical records, dated from April 2004 to March 2006.  These records are negative for complaints or findings of a psychiatric disability.  Indeed, during this period, screenings for PTSD and depression were negative.  Additionally, during an evaluation in September 2005, the appellant denied PTSD, depression, panic attacks, schizophrenia, and a psychosis.  

At his April 2009 Board hearing, the appellant testified that he had served as a ground surveillance radar operator in Vietnam, a military occupational speciality which required him to sit in the field at night in total darkness.  He recalled incidents in which he feared for his life due to incoming enemy rounds.  The appellant also detailed the incident in which Lt. Green had been killed.  

In support of the appellant's claim, the RO contacted the service department and requested corroboration of the appellant's stressors.  In May 2010, the service department responded that a search of available casualty data confirmed that First Lieutenant R. A. Green had been killed by hostile small arms fire in December 1971. 

The RO thereafter obtained additional clinical records, dated from March 2006 to October 2011.  In pertinent part, these records show that the appellant presented to the mental health clinic in October 2006, stating that his representative had recommended that he seek an evaluation for PTSD.  Mental status evaluation showed that the appellant exhibited good grooming and hygiene.  His behavior, speech, and affect were normal.  His thought processes were normal, logical and goal directed.  His thought content was normal with no disorders of perception, including hallucinations or flashbacks.  The appellant's cognition, including orientation, memory, intelligence, attention, concentration, insight and judgment, were normal.  During the evaluation, the appellant endorsed some symptoms of depression, including sadness, difficulty sleeping, and poor appetite.  The impression was depression, rule out PTSD.  The appellant thereafter underwent a PTSD screening.  In January 2007, the examiner concluded that the appellant did not meet the diagnostic criteria for PTSD.  

Subsequent VA clinical records show that the appellant continued to receive regular medical care for multiple conditions, including bladder cancer, hypertension, and peripheral vascular disease.  These clinical records, however, are silent for complaints or findings of a psychiatric disability, including PTSD and depression.  Indeed, depression, suicide, and PTSD screenings performed in December 2007, November 2008, and September 2010 were all negative.  Additionally, during an evaluation in March 2008, the appellant denied PTSD, depression, panic attacks, schizophrenia, and a psychosis.  A psychiatric screening in November 2010 showed that the appellant was oriented in all spheres with normal mood and affect.  A screening for depression in December 2010 was again negative.  

In November 2011, the appellant underwent VA psychiatric examination at which he described his in-service stressors, including the death of Lt. Green.  The examiner concluded that although the appellant's stressors met DSM-IV criterion A for an adequate stressor, the appellant did not exhibit additional indicia of PTSD, such as persistently reexperiencing his stressors, avoiding stimuli associated with the stressor, and increased arousal.  The examiner further indicated that the appellant did not exhibit any other symptoms attributable to PTSD or any other mental disorders.  He noted that the appellant's behavior, speech, affect, mood, thought processes, thought content, and cognition were within normal limits.  The appellant exhibited good energy and eating patterns and indicated that he felt rested after sleeping.  He denied depressive symptoms, obsessions, panic attacks, phobias.  The appellant acknowledged occasional anxiety when he was unable to keep on his daily schedule.  The appellant reported that several years prior, his representative suggested that he file a claim for PTSD.  The appellant indicated, however, that he did not think he had a serious problem with his mood or attitude and felt as if he was doing fine.  He reported that when he first returned from Vietnam, he cried about things and had some nightmares, but did not think of these things anymore.  He also reported experiencing sadness after the death of his spouse.  After examining the appellant and reviewing his claims folder and medical records, the examiner concluded that the appellant did not meet the criteria for a diagnosis of PTSD or any other mental disorder.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In addition to the criteria set forth above, service connection for PTSD generally requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2011); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, then his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2011); see also VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (holding that the phrase "engaged in combat with the enemy" requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).

Where the record does not establish that the claimant engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2011).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for a psychiatric disability, particularly PTSD.  He contends that he may have developed PTSD secondary to his Vietnam experiences.  After carefully reviewing the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a an acquired psychiatric disability, including PTSD.

As set forth above, the first requirement for an award of service connection for PTSD is medical evidence diagnosing the condition in accordance with the applicable DSM-IV criteria.  38 C.F.R. § 3.304(f) (2011).  In this case, the weight of the probative evidence reflects that the appellant does not have PTSD.  As set forth in detail above, the appellant has undergone repeated psychiatric evaluations and screenings, none of which has resulted in a diagnosis of PTSD.  Rather, these examinations and screenings have consistently and affirmatively established that the appellant does not meet the criteria for a diagnosis of PTSD, despite his in-service experiences and reported symptomatology.  The Board has considered the appellant's contentions to the effect that he may have PTSD as a result of his Vietnam experiences.  Although the Board finds the appellant's statements regarding his in-service experiences and his post-service symptomatology to be credible, the medical professionals who considered the appellant's statements in this regard have consistently concluded that his symptomatology does not meet the criteria for a diagnosis of PTSD.  In view of the foregoing, the Board concludes that service connection for PTSD is not warranted.

With respect to a psychiatric disorder other than PTSD, the Board similarly finds that service connection is not warranted.  As delineated above, the appellant's service treatment records are entirely negative for complaints or findings of a psychiatric disability or chronic symptoms of psychiatric disability.  Indeed, psychiatric evaluations were performed on several occasions during the appellant's active duty, including at service separation, and the results were consistently negative for any psychiatric disability.  Additionally, service treatment records show that the appellant consistently denied having or ever having had any psychiatric symptomatology including frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  

The Board also notes that post-service clinical records establish that a psychiatric disability, including a psychosis, was not present during the one-year period after the appellant's separation from active service indicate.  As noted above, in March 1986, the appellant underwent VA examination at which his neuropsychiatric system was examined and determined to be normal.

Finally, the Board notes that the most probative evidence shows that the appellant does not currently have a psychiatric disability.  As set forth above, the appellant underwent VA medical examination in November 2011, for the express purpose of determining whether he had a psychiatric disability, including PTSD, as a result of his active service.  After examining the appellant and reviewing the claims folder, the examiner concluded that the appellant did not meet the criteria for a diagnosis of PTSD or any other mental disorder.  The Board finds the November 2011 VA medical opinion to be highly probative and assigns it great probative weight.  The examination was conducted by a clinical psychologist with the professional training necessary to render an informed opinion in this case.  His credentials enhance the probative value of his opinion.  Additionally, the examiner interviewed the appellant, considered his reported in-service experiences and post-service symptomatology, and reviewed the claims folder.  The examiner also conducted a mental health examination of the appellant.  The Board finds that these factors enhance the probative value of the examiner's conclusion that the appellant does not currently have a psychiatric disability.  

The Board has also considered the other post-service medical evidence assembled in connection with the appellant's claim.  As set forth above, this evidence includes an October 2006 mental health clinic record showing an impression of depression, rule out PTSD.  The Board has carefully considered this record but finds that it does not provide a basis upon which to award service connection for a psychiatric disability.  Although the examiner's impression was that the appellant' exhibited depression, there is no indication that such condition was causally related to the appellant's active service or any incident therein.  Moreover, as delineated in detail above, the appellant was subsequently screened for depression and other psychiatric illness on multiple occasions and the results were consistently negative, as was the November 2011 VA medical examination.  Under these circumstances, the Board concludes that the most probative evidence establishes that the appellant does not currently have a psychiatric disability, including PTSD.  

In summary, the Board finds that the most probative evidence shows that a psychiatric disability was not present during the appellant's active service; symptoms of a psychiatric disorder were not continuous after service separation; a psychosis did not manifest to a compensable degree within one year of service separation; and the record on appeal contains no indication that the appellant currently has any psychiatric disability, including PTSD, as a result of his active service or any incident therein.  

For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against the claim of service connection for a psychiatric disability, to include PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


